Citation Nr: 0942522	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania Regional Office (RO).  It was previously 
remanded by the Board in April 2009 for further development.


FINDING OF FACT

The objective evidence does not establish that the Veteran's 
current hypertension was incurred in or aggravated by 
service, or is secondary to his service connected diabetes 
mellitus, type II; nor does the evidence establish that 
hypertension was diagnosed within a year of his separation 
from service.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to 
include secondary to service connected diabetes mellitus, 
type II, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2009)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

In May 2005, the agency of original jurisdiction (AOJ) 
provided the notice required by 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claims for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In May 2006 the Veteran was provided with a notice of 
effective date and disability rating regulation pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) along 
with his statement of the case.  Even though this notice was 
provided subsequent to the initial adjudication of the claim, 
it was readjudicated thereafter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (noting that a timing defect may 
be cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  In any event, 
the Board concludes herein that the preponderance of the 
evidence is against the Veteran's claim for service 
connection, and as such any questions as to the appropriate 
disability evaluation and effective date to be assigned are 
rendered moot.  Id.  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as previously remanding this matter 
to obtain medical records and provide a VA examination (which 
he failed to attend, as discussed below).  Consequently, the 
duty to notify and assist has been met.

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  

In addition, the Board notes that service connection for 
hypertension can be established if the disorder was diagnosed 
to a compensable degree within a year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection also may be granted if 
hypertension is shown to be proximately due to, or the result 
of, a service- connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.   See 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
38 C.F.R. § 3.310 was amended effective October 10, 2006, to 
implement Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

The Veteran contends that he is entitled to service 
connection for hypertension, to include as secondary to his 
service-connected diabetes mellitus type II.  The Veteran 
stated on several instances throughout his claim that he was 
diagnosed with hypertension and diabetes contemporaneously in 
2001 or 2000 while receiving treatment at the Kennedy 
Memorial Hospital and from Dr. J. J. Malecka (also spelled 
"Dr. Makeka" in the record).  

The RO denied the Veteran's claim based on the July 2005 VA 
examination report where the VA medical examiner, relying on 
the Veteran's statement that he was first diagnosed with 
hypertension at the time he was first diagnosed with 
diabetes, opined that given the fact that hypertension and 
diabetes started at the same time, the hypertension is not 
secondary to the diabetes, but occurred independently of the 
diabetes.  See VA medical examination report, dated July 
2005.  

The Board, in the April 2009 remand, noted that according to 
the examination report, the Veteran's claims folder was not 
available for review before of during the examination.  In 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that the duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  As the 
records were not made available to the examiner and the 
examiner did not comment as to whether the Veteran's service-
connected diabetes mellitus aggravated his hypertension, the 
Board remanded this matter for a new VA examination.  
However, it is noted that the Veteran failed to report to the 
VA examination that was scheduled subsequent to the remand.

The April 2009 Board remand instructions also included 
obtaining any additional VA and private treatment records.  
Dr. Malecka submitted additional private treatment records 
but they are duplicates already part of the record.  While 
the collection of private treatment records from Dr. Malecka 
does reveal the Veteran was treated for diabetes mellitus, 
type II, the records do not reflect the Veteran's claim that 
his hypertension is linked to diabetes mellitus or was caused 
or aggravated by service.  See Dr. J. J. Malecka's private 
treatment records, dated January 2001 to May 2005.

Kennedy Health Systems submitted additional evidence that has 
not been previously part of the record.  However, these 
records along with those previously submitted, does not 
reveal the Veteran was treated for hypertension or include 
any opinion as to its etiology.  See Kennedy Health Systems 
records, dated July 2008.

In addition, the Veteran's service treatment records 
including the separation record are absent of any complaint 
or treatment for hypertension.  See service treatment 
records, dated June 1965 to August 1967.

The United States Court of Appeals for the Federal Circuit 
has determined that a lapse of time is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  In 
this case, the first recorded treatment of hypertension 
occurred in May 2005 at the Philadelphia VA clinic; 
approximately thirty eight years after the Veteran left 
service.  Even assuming arguendo, that the first diagnosis of 
hypertension was in the 2000 as the Veteran claimed, it would 
be thirty three years after service.  In addition, the 
Veteran has not submitted any competent medical evidence 
relating his condition to service, and although he has 
reported that such a link exists, as a layperson, he is not 
competent to comment on the etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran has not submitted any competent medical evidence 
relating his hypertension to his active duty, or his service 
connected diabetes mellitus.  Although the Board is 
sympathetic to the Veteran's claim, the evidence for his 
claim is outweighed by the countervailing evidence.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, in light of the lack 
of competent evidence supporting the claim, service 
connection must be denied as to hypertension, to include as 
secondary to diabetes mellitus, type II.



ORDER

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II, must be 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


